



EXHIBIT 10(e)(25)


Annual Performance Incentive Plan for 2017 (“2017 APIP”)


Under the 2017 APIP, executive officers of the Company are eligible to receive
performance related cash payments. Payments are, in general, only made if
performance objectives established by the Compensation Committee of the Board of
Directors (the “Committee”) are met.


The Committee approved incentive opportunities for 2017, expressed as a
percentage of base salary for each participating officer. The Committee also
established overall threshold, target and maximum performance metrics for the
2017 APIP. Additionally, the Committee established an opportunity for an
individual performance component whereby the Committee has the authority to
increase or decrease the award, subject to the limitations of Section 162(m) of
the Internal Revenue Code. The performance measures and weightings are: constant
currency revenue growth (adjusted to exclude the impact of changes in the
translation of foreign currencies into U.S. dollars) (weighted at 20%), adjusted
pre-tax income (weighted at 30%), operating cash flow from continuing operations
(weighted at 25%) and a strategic transformation measure (cost/productivity)
(weighted at 25%).


Individual awards will be subject to the review and approval of the Committee
following the completion of the 2017 fiscal year, with payment to be made within
the first four months of 2018.


1